 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    MICHAEL RODRIGUEZ,                                   Case No. 2:17-cv-02344-RFB-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    NAPHCARE, et al.,
10                           Defendants.
11

12          Presently before the Court is Plaintiff Michael Rodriguez’s Motion for Issuance of

13   Summons (ECF No. 148), Motion for Service (ECF No. 149), and Motion Authorizing Plaintiff

14   to Obtain Court Copies (ECF No. 150), filed on August 28, 2019 and September 9, 2019.

15   Defendants did not file any response.

16   I.     BACKGROUND

17          The parties are familiar with the facts of this case and the Court will not repeat them here

18   except where necessary. Rodriguez is a pretrial detainee at the Clark County Detention Center.

19   The Second Amended Complaint (ECF No. 84) is the operative complaint in this matter. Plaintiff

20   was granted 90 days from August 19, 2019 to effect service on the unserved Defendants. (ECF

21   No. 146). Plaintiff now requests assistance with summons and service along with court copies.

22   II.    MOTION FOR ISSUANCE OF SUMMONS & SERVICE (ECF NOS. 148-149)

23          Rodriguez’s “Motion for Order Issuing and Directing Service of Summons for Unserved

24   Defendants” is somewhat unclear. To the extent Rodriguez requests assistance with service of his

25   second amended complaint on the unserved defendants – Las Vegas Metropolitan Police

26   Department, Harry Duran, Kendra Shultz, and Kendra Meyer – by the United States Marshal’s

27   Service, that request is granted. See Fed. R. Civ. P. 4(c)(3) (providing that the court must order

28   service by a United States marshal if the plaintiff is authorized to proceed in forma pauperis
 1   under 28 U.S.C. § 1915). The Court therefore grants Rodriguez’s motion in part and denies his

 2   motion in part. The Court includes instructions regarding service for the four remaining unserved

 3   defendants in the conclusion of this order.

 4   III.   MOTION AUTHORIZING PLAINTIFF TO OBTAIN COURT COPIES (ECF NO.

 5          150)

 6          Plaintiff requests that the Court permit him to obtain copies of court filings for 10 cents

 7   per page rather than 50 cents per page. First, the Court is not responsible for providing copies of

 8   court filings to litigants. 28 U.S.C. § 1915. Further, there is a per page charge for copy work.

 9   Copies produced from an electronic format (CM/ECF) are $.10 per page; copies produced from a

10   physical format are $.50 per page. The Court cannot provide copies or mailing service for parties,

11   even indigent plaintiffs proceeding in forma pauperis. If Plaintiff wishes to receive copies of

12   electronically filed documents from the Court from CM/ECF, the cost is $0.10 per page. Nev. LR

13   IC 1-1(i)(5); 28 U.S.C. § 1914. Therefore, the Court will deny Plaintiff’s request.

14   IV.    CONCLUSION

15          IT IS HEREBY ORDERED that Plaintiff Michael Rodriguez’s Motion for Issuance of

16   Summons (ECF No. 148) is granted in part and denied in part.

17          IT IS FURTHER ORDERED that Plaintiff Michael Rodriguez’s Motion for Service

18   (ECF No. 149) is granted in part and denied in part.

19          IT IS FURTHER ORDERED that Motion Authorizing Plaintiff to Obtain Court Copies

20   (ECF No. 150) is denied.

21          IT IS FURTHER ORDERED that the clerk of court must send to Rodriguez four blank

22   summons forms and four blank USM-285 forms for the four remaining unserved defendants,

23   along with a copy of this order.

24          IT IS FURTHER ORDERED that Rodriguez must complete the forms and file them

25   with the Court by November 18, 2019.

26          IT IS FURTHER ORDERED that upon receipt of the proposed summonses and

27   completed USM-285 forms from Rodriguez, the clerk of court must issue the summonses and

28


                                                   Page 2 of 3
 1   deliver the summonses, the USM-285 forms, a copy of the second amended complaint (ECF No.

 2   46-1), and a copy of this order to the U.S. Marshal for service.

 3

 4          DATED: October 21, 2019.

 5

 6                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
